Case 1:17-cv-23941-DPG Document 178 Entered on FLSD Docket 04/28/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                       CASE NO.: 17-23941-CIV-GAYLES/OTAZO-REYES

   BRIDGEHEAD CONTAINER
   SERVICES, LTD.,

          Plaintiff,

   v.

   ANGEL DONES, JR.,

         Defendant.
   ___________________________________/

                                               ORDER

         THIS CAUSE comes before the Court on Plaintiff Bridgehead Container Services Ltd.’s

  Motion for an Order to Access Jointly Held Safe Deposit Box (the “Motion”) [ECF No. 177]. The

  Court has reviewed the Motion and the record and is otherwise fully advised. Based thereon, it is

         ORDERED AND ADJUDGED as follows:

         1. Plaintiff’s Motion is GRANTED;

         2. Bank of America shall forcibly access safe deposit box number xxxx-xxxx-1780 at the

             Coral Gables branch of Bank of America located at 1500 S. Dixie Hwy., Coral Gables,

             Florida 33146-3033 on a date not more than ten (10) days from the date of this Order;

         3. The safe deposit box shall be opened in the presence of a Bank of America employee

             and a designated representative of Plaintiff;

         4. The contents of the safe deposit box shall be removed and inventoried. A copy of the

             inventory sheet, signed by both Bank of America’s safe deposit box custodian and
Case 1:17-cv-23941-DPG Document 178 Entered on FLSD Docket 04/28/2021 Page 2 of 2




           Plaintiff’s representative witnessing the process, shall be included with the contents,

           and provided to each witness;

        5. Bank of America shall secure the contents of the safe deposit box and maintain custody

           pursuant to the Writ of Garnishment, for a period of not more than thirty (30) days;

        6. If, at the end of the thirty day period, no objection or claim of ownership of any of the

           seized property by co-renter Irene Dones has been filed, upon request of Plaintiff, the

           contents shall be released to Plaintiff without further Order of this Court being required.

        DONE AND ORDERED in Chambers at Miami, Florida, this 28th day of April, 2021.




                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                  2
